Exhibit 10.1

 
EXCLUSIVE LICENSE AGREEMENT
 
THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is entered into on this 20th
day of March, 2006, by and between Ferdinando Petrucci, an individual residing
at Via Stazione, 133A, Arce [Frosinone], Italy (“Licensor”), and H2Diesel, Inc.,
a Delaware corporation having its principal offices located at 17698 Foxborough
Lane, Boca Raton, Florida 33496 (the “Licensee”), on behalf of which Mr. Lee
Rosen is authorized to sign this Agreement.


RECITALS
 

 
A.
Licensor is the first and sole inventor of a certain chemical additive for use
in making bio-fuel for internal combustion engines, including all related
formulas, technical specifications, know-how and other related proprietary
information (collectively, the “Product”) and is the exclusive owner of all
intellectual property other proprietary rights with respect to same.

 

 
B.
Licensee desires to obtain an exclusive license from Licensor to make, use and
sell the Product in the Territory comprising North America, Central America and
Caribbean nations as further specified in Schedule A attached hereto as well as
other regions that may be added by mutual agreement of the parties
(collectively, the “Territory”), and Licensor desires to grant such license to
Licensee on the terms and conditions set forth herein.

 
NOW, THEREFORE, in consideration for the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. GRANT OF EXCLUSIVE RIGHTS; CONSIDERATION.
 

 
a.
Exclusive License. Subject to the other terms and conditions set forth in this
Agreement, Licensor hereby grants to Licensee the exclusive right and license to
make, cause to be made, use, distribute, sell, offer related services,
sublicense others to do the same and otherwise to commercialize and exploit the
Product, as well as any and all modifications, enhancements, variations,
improvements and related technology developed by or for Licensor in the future,
including under the claims of any patents owned by Licensor now or in the future
in and throughout the Territory. Licensor shall not himself or through third
parties (other than Licensee) exercise any such rights within the Territory
while this Agreement is in effect. In furtherance of same, Licensee shall have
the right to engage subcontractors to manufacture and/or distribute part or all
of the Product and, as between Licensor and Licensee, Licensee shall be
responsible for all production, storage, distribution, order processing and
fulfillment, billing and collection activities with respect to sales of the
Product in the Territory.

 

 
b.
Consideration. In consideration of the rights granted to Licensee in Section
1.a. above, Licensee agrees to pay to Licensor, while this Agreement is in
effect and provided that Licensor performs its obligations hereunder, the
following consideration:

 
(i) Eleven Million Dollars ($11,000,000) payable as follows:
 
A. One and One-Half Million Dollars ($1,500,000) due and payable within three
(3) business days after execution and delivery of this Agreement;
 

 


--------------------------------------------------------------------------------



B. One Million Dollars ($1,000,000) due and payable no later than one hundred
eighty (180) days after the Effective Date (as defined in Section 6 (a) below);
 
C. One and One-Half Million Dollars ($1,500,000) due and payable no later than
three hundred sixty-five (365) days after the Effective Date;
 
D. One Million Dollars ($1,000,000) on each subsequent anniversary of the
Effective Date for the seven (7) years thereafter; and
 
(ii) a twelve and one-half percent (12.5%) equity ownership interest in
Licensee, to be issued to Licensor within sixty (60) days after the Effective
Date/other], provided that Licensor executes and delivers to Licensee an
investor representations letter in a form to be provided by Licensee including
customary investor representations together with a written joinder to Licensor’s
stockholders agreement agreeing to be bound by the terms thereof.
 

 
c.
Option to Acquire Exclusive Rights in South America; Requirements Regarding
Paraguay Licensee. Licensee is hereby granted the exclusive option to acquire
the exclusive right and license to make, cause to be made, use, distribute,
sell, offer related services, sublicense others to do the same and otherwise to
commercialize and exploit the Product in and throughout South America, excluding
Paraguay, said option being exercisable by Licensee within the first six (6)
months after the Effective Date by providing written notice thereof to Licensor,
in exchange for payment of an additional Ten Million Dollars ($10,000,000) as
follows:

 
(i) One and One-Half Million Dollars ($1,500,000) due and payable upon exercise
of said option;
 
(ii) One and One-Half Million Dollars ($1,500,000) due and payable no later than
one hundred eighty (180) days after exercise of said option; and
 
(iii) One Million Dollars ($1,000,000) due and payable on or before each
subsequent anniversary of the exercise date of said option for the seven (7)
years thereafter.
 

   
Licensor shall require its licensee in Paraguay to sell the Product and/or any
components thereof at prices not lower than the lowest prices offered by
Licensee for same in any part of the Territory.

 

 
d.
Other Expansion of the Territory. The Territory may be further expanded by
mutual agreement of the parties, and should Licensor desire to grant any rights
to third parties in the future with respect to the Product not already granted
to Licensee (excluding Italy), Licensor shall provide written notice via fax
thereof to Licensee and offer same to Licensee first before offering to others.
In the event that the parties are unable to agree in principle with respect to
the material terms of such proposed grant of additional rights within thirty
(30) days after Licensee’s receipt of such notice from Licensor, Licensor may
then offer such rights to third parties, provided that the terms offered by
Licensor are the same as those that were offered to Licensee.

 

2

--------------------------------------------------------------------------------




 
e.
Technical Information Regarding the Product. Within twenty (20) days after the
Effective Date of this Agreement, Licensor shall disclose to Licensee any and
all technical information and know-how then within the knowledge or possession
of Licensor which was not already disclosed to Licensee and which would be
helpful to Licensee in the manufacture, use or sale of the Product. Licensor
further agrees to provide continued disclosure of same to Licensee with respect
to any future developments, modifications, enhancements, new products and
related technology developed or otherwise acquired by Licensor while this
Agreement is in effect. The disclosure shall take place either at Licensee’s
offices or telephonically, or as otherwise agreed to by the parties. Licensor
shall, while this Agreement is in effect, cause its employees and any third
parties who are employed or engaged to do research, development or other
inventive work relating to the Product to disclose all inventions, discoveries,
know-how and other work product resulting therefrom to Licensor and to assign to
Licensor all rights with respect to same to Licensor such that Licensee shall
receive, by virtue of this Agreement, the exclusive license with respect thereto
throughout the Territory as agreed hereunder.

 
2. LICENSEE UNDERTAKINGS; PRODUCT TESTING.
 
a. Patent Notices. Licensee agrees to mark, as appropriate, the following with
appropriate patent pending notices and/or patent numbers, as applicable, in
conformity with applicable law:
 
(i) all packaging or dispensers for the Product made or sold by or for Licensee;
and
 
(ii) all brochures, manuals, and documents describing the Product.
 
b. Export Control. Licensee shall not export or allow the export or re-export of
the Product without compliance with applicable export laws and regulations of
the U.S. Department of Commerce and all other U.S. agencies and authorities,
including without limitation, the Export Administration Regulations of the U.S.
Department of Commerce Bureau of Export Administration (as contained in 15
C.F.R. Parts 730-772), and, if applicable, relevant foreign laws and
regulations.
 

 
c.
Regulatory Compliance. Licensee acknowledges that certain regulatory licenses
and approvals may be required to be obtained with respect to the Product from
appropriate government authorities in the Territory from time to time during the
term of the Agreement. Licensee will obtain and maintain all such licenses and
approvals at its own expense. Licensor will make available to Licensee
information and assistance as requested by Licensee and/or necessary to complete
all applications and requests for approval.

 

 
d.
Registration Statement for Licensee Securities. Licensee shall undertake
commercially reasonable efforts to cause a registration statement to be filed
with the Securities and Exchange Commission with respect to Licensee’s
securities within one hundred eighty (180) days after the Effective Date.

 

 
e.
Product Testing. Licensee shall have the right, at its expense, to cause to be
performed tests to evaluate and measure the performance and commercial viability
of the Product for use as a fuel additive or component including, emission
tests, tests relating to fuel consumption, engine performance, calorimetric
energy yield, stability sight and formula

 

3

--------------------------------------------------------------------------------


 
 

 
 
analysis. Licensee may engage third parties in connection with such testing and
shall have the right to disclose the Product to such third parties for such
purposes. Andrea Festuccia shall be part of Licensor’s scientific committee to
assist Licensee in the management of such testing and improvement of the
technology in the Territory.

         
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF LICENSOR.
 

 
a.
Representations and Warranties. Licensor represents and warrants to Licensee and
its affiliates that:

 
(i) Licensor is the sole owner of all rights, title and interest, including all
intellectual property rights in and to the Product, free and clear of liens,
claims or other encumbrances of any kind, other than previously granted licenses
outside the Territory;
 
(ii) Licensor’s execution and delivery of this Agreement does not require any
third party consent or approval that has not already been obtained;
 
(iii) Licensor has sufficient rights to grant the rights granted hereunder to
Licensee;
 
(iv) Licensor has the legal power and authority to grant the rights and licenses
to Licensee as set forth in this Agreement;
 
(v) this Agreement and all other agreements to be executed by Licensor in
connection herewith constitute the valid and binding obligations of Licensor,
enforceable against Licensor in accordance with their respective terms;
 
(vi) the Product does not infringe or otherwise violate any third party
intellectual property or other right, no third party license is required in
order for Licensee to exercise the rights granted to it hereunder throughout the
Territory, and no suit, action, or claim has been instituted or threatened by
any third party involving the Product or any of the rights licensed hereunder or
infringement of any third party intellectual property or other right;
 
(vii) Licensor is the first and sole inventor of the Product and that the
Product is patentable throughout the Territory;
 
(viii) the Product will meet all stability sight and other performance test
standards undertaken with respect to same;
 
(ix) the Product can be mass produced without loss of performance qualities;
 
(x) bio-fuel that is merchantable and commercially fit for usage in internal
combustion engines and provides equal performance as compared to normal diesel
fuel can be made in accordance with the following formulas: for multi-jet new
generation diesel engines: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION]; and for traditional diesel
engines: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION];
 
(xi) the Product can be used for fuels for automobiles and other internal
combustion engine-powered devices without requiring modification of such devices
(excluding
 

 

4

--------------------------------------------------------------------------------



possible change of fuel filter). The Licensor has verified that the Product has
not caused any damage to such devices installed on two cars (one with a
traditional diesel engine, and the other with a JTD (MUTI-JET)) engine over a
distance of 140,000 km; and
 
(xii) Licensor has not made and will not make any commitments to others
inconsistent with or in derogation of Licensee’s rights.
 
(xiii) Licensor does not make any representations or warranties with regard to
any tests other than those referred to in Section 2(e) above, except as may be
otherwise agreed by the parties;
 

 
b.
Maintenance of Exclusivity. Licensor represents and warrants to Licensee that it
has not, and covenants to Licensee that during the term of this Agreement, it
will not, grant any other license for sale, use or manufacturing of the Product
within the Territory or elsewhere other than in compliance with this Agreement.

 

 
c.
Provision of Information for Regulatory Approvals. Licensor shall provide to
Licensee all pertinent and necessary information in order for Licensee to apply
for and obtain any required safety or other regulatory approvals to commercially
market and sell the Product.

 

 
d.
Maintenance of Intellectual Property Rights. Licensor shall permit and cooperate
with Licensee to maintain all patent and other intellectual property rights in
and to the Product and Licensor will not abandon or permit the expiration of any
such patent before its full term has elapsed, unless so directed by a court of
law. 

 

 
e.
Scientific Committee. Given his technical competence and his personal
capabilities, Andrea Festuccia, a chemical engineer, will direct, with complete
autonomy and with all powers necessary, the Licensor’s Scientific Committee. The
purpose of the Scientific Committee is to manage, coordinate, and oversee all
the technical inspections and scientific tests for the verification and
improvement of the Product. Upon Licensee’s advance written authorization,
Andrea Festuccia will cooperate with Licensee to arrange for the development of
the testing activities for the Product, cited above.  

 

 
f.
On account of his technical-commercial competence and his personal capabilities,
Mr. Dante Lucchetti will undertake to direct and coordinate on Licensor’s
behalf, in full autonomy and with all powers necessary, all commercial relations
developed in the future outside of the Territory, remaining the sole individual
responsible on Licensor’s behalf for this aspect.

 
4. INFRINGEMENT BY THIRD PARTIES.
 

 
a.
Notification of Infringements. Should Licensor or Licensee become aware of any
infringement or alleged infringement of any patents covering any portion of the
Product, misappropriation of trade secrets or any other infringement or
violation of the intellectual property rights relating to the Product, that
party shall immediately notify the other party in writing of the name and
address of alleged infringer, the alleged acts of infringement, and any
available evidence of infringement.

 

 
b.
Enforcement of Rights. Licensee shall have primary responsibility for enforcing
any patent, trade secret or other intellectual property rights relating to the
Product, whether on

 

 

5

--------------------------------------------------------------------------------


 
 

 
 
behalf of Licensor or as Licensor’s exclusive licensee, against any third
parties and shall have the right to bring legal action against such third
parties to enforce such rights. If Licensee fails to take action against any
such third parties within one hundred eighty (180) days of being notified
regarding same, Licensor may, at Licensor’s option, bring legal action against
such third parties in the name of Licensor to enforce such rights. In the event
that any such litigation results in a damage award favoring the party bringing
action to enforce any such rights, such a damage award shall be the property of
the party that pursued such litigation.

   
5. INDEMNIFICATION.
 

 
a.
Indemnification by Licensor. Licensor shall, at its expense, indemnify, defend
and hold harmless Licensee, its affiliates, sublicensees and subcontractors, and
their respective employees, officers and agents (each, a “Licensee Indemnified
Party” and collectively, the “Licensee Indemnified Parties”) from and against
any and all claims and causes of action of any nature made or lawsuits or other
proceedings filed or otherwise instituted against any of the Licensee
Indemnified Parties arising from or relating to any breach by Licensor of any of
its representations, warranties or obligations hereunder. Licensor shall be
responsible for and shall pay all costs and expenses related to such claims and
proceedings, including, but not limited to, the payment of all attorney’s fees
and costs of litigation, defense and/or settlement of same. In the event that
the Product, in part or as a whole, infringes or is accused of infringing a
third party’s intellectual property rights, in addition to the foregoing
indemnification obligations, Licensor shall either (a) procure for Licensee and
its sublicensees the right to continue making, using and selling the Product,
(b) provide Licensee and its sublicensees with a functionally equivalent,
non-infringing replacement for the Product, or (c) refund all fees paid by
Licensee hereunder, and assign back to Licensee the equity interest in Licensee
granted to Licensor pursuant to Section 1.b. (ii) above.

 

 
b.
Indemnification Procedures. In claiming any indemnification hereunder, Licensee
shall promptly provide Licensor with written notice of any claim that Licensee
believes falls within the scope of the foregoing paragraph. Licensee may, at its
own expense, assist in the defense if it so chooses, in which case Licensee may
elect to control such defense and all negotiations relative to the settlement of
any such claim and further provided that any settlement intended to bind
Licensor shall not be final without Licensor’s written consent, which shall not
be unreasonably withheld.

 

 
c.
Set-Off Right. Licensee shall have the right to deduct and set-off any damages,
costs or expenses (including, without limitation, legal fees and expenses)
incurred by Licensee with respect to any claims for which it is entitled to
indemnification pursuant to this Agreement against any amounts payable to
Licensor hereunder, and may impose a lien on the equity interest in Licensee
granted to Licensor pursuant to Section 1.b.(ii) as collateral for such
indemnification obligations.

 
6. TERM, RENEWAL AND TERMINATION.
 

 
a.
Term. The term of this Agreement shall commence on the date that the first
payment is made (“Effective Date”) and continue in effect in perpetuity unless
sooner terminated as provided below (the “Term”).

 

6

--------------------------------------------------------------------------------




 
b.
Termination by Licensor. Licensor shall have the right to terminate this
Agreement by providing written notice thereof to Licensee describing the basis
for such termination if any of the following events occur: (i) if Licensee
materially defaults in performing any of its other obligations under this
Agreement, or (ii) if a proceeding is commenced by or against Licensee seeking
liquidation, conservatorship or other relief with respect to Licensee or its
assets under any bankruptcy, insolvency or other similar law, or seeking the
appointment of a trustee, receiver or other similar official with respect to
Licensee and/or a substantial portion of its assets, and such default is not
cured, or such proceeding is not dismissed, within ninety (90) days after
Licensor has provided written notice to Licensee of its intentions to terminate
this Agreement and specifying the reasons for same.

 

 
c.
Termination by Licensee. Licensee shall have the right to terminate this
Agreement by providing written notice thereof to Licensor if any of the
following events occur: (i) if Licensor materially defaults in performing any of
its obligations hereunder, or (ii) if Licensor becomes insolvent or if a
proceeding is commenced by or against Licensor seeking liquidation,
rehabilitation, reorganization, conservatorship or other relief with respect to
Licensor or its assets under any bankruptcy, insolvency or other similar law, or
seeking the appointment of a trustee, receiver or other similar official with
respect to Licensor and/or a substantial portion of its assets and such default
is not cured, or such proceeding is not dismissed, within ninety (90) days after
Licensee has provided written notice to Licensor of its intentions to terminate
this Agreement and specifying the reasons for same. Additionally, Licensee shall
have the right to terminate this Agreement at any time for convenience by
providing written notice thereof to Licensor not less than thirty (30) days
prior to the effective date of such termination.

 

 
d.
Post-Termination Obligations; Phase-out Period. Subsequent to the termination of
this Agreement for any reason, Licensee may, for up to twelve (12) months after
the effective date of such termination, continue to sell its inventory of the
Product. Thereafter Licensee shall not engage in the further use, sale, or other
commercialization of the Product without Licensor’s prior written consent, which
consent shall not be withheld unreasonably.

 

 
e.
Effect of Termination. Nothing herein shall be construed to release either party
from any obligation which matured prior to the effective date of such
termination or which may continue beyond such termination, and any unpaid
payments due from Licensee under this Agreement as of the effective date of
termination shall become immediately due and payable to Licensor. Licensor
acknowledges and agrees that this Agreement and all rights and licenses granted
under or pursuant to this Agreement by Licensor to Licensee are, and shall
otherwise be deemed to be licenses of rights to intellectual property. Licensor
agrees that Licensee, as a licensee of such rights under this Agreement, shall
retain and may fully exercise all of its rights and elections under applicable
bankruptcy, insolvency or other similar law, including specifically but without
limitation, Section 365(n) of the U.S. Bankruptcy Code, as amended. Licensor
further agrees that, in the event of the commencement of a voluntary or
involuntary proceeding against Licensor seeking liquidation, rehabilitation,
reorganization, conservatorship or other relief with respect to it or its assets
under any bankruptcy, insolvency or other similar law, Licensee, in addition to
its right to terminate this Agreement, shall also have the right, at its
election, to retain all of its rights under this Agreement.

 

7

--------------------------------------------------------------------------------




 
f.
Rights of Sublicensees after Termination of License Agreement. The termination
of this Agreement shall not affect the continued effectiveness of any
sublicenses previously granted by Licensee with respect to the Product pursuant
to this Agreement and still in effect as of the effective date of such
termination, provided that the sublicensee is in full compliance with the terms
of the applicable sublicense agreement then in effect with respect to the
Product. In the event of termination of this Agreement for any reason other than
by Licensee due to an uncured breach by Licensor, all agreements with
sublicenses with respect to the Product entered into by Licensee pursuant to
this Agreement shall thereupon automatically be deemed assigned to Licensor.
Licensor shall be thereafter be deemed the licensor under same under all such
agreements. Said substitution shall be effective and self-operative, without the
execution of any other instrument, and the sublicenses shall continue in
accordance with their terms between the sublicensee and Licensor; provided that
Licensor shall not be liable for any prior act, omission or breach of any duty
or obligation by Licensee.

 
7. TAXES, GOVERNMENTAL APPROVALS.
 

 
a.
Taxes. Licensee shall be solely responsible for the payment and discharge of any
taxes, duties, or withholdings relating to any transaction of Licensee in
connection with the manufacture, use, sale, licensing or other commercialization
or exploitation of the Product. Licensor is solely responsible for any and all
taxes, fees relating to its ownership of intellectual property rights in and to
the Product, including but not limited to taxes on all amounts paid to Licensor
hereunder.

 

 
b.
Government Approvals. Licensee shall, at its own expense, be responsible for
applying for and obtaining any regulatory approvals, authorizations, or
validations relative to the Product and/or manufacture and sale of the Product
under the appropriate national laws or otherwise.

 
8. INDEPENDENCE OF THE PARTIES.
 
This Agreement creates no relationship of partnership, joint venture,
employment, franchise, or agency between the parties. This Agreement shall not
constitute the designation of either party as the representative or agent of the
other, nor shall either party to this Agreement have the right or authority to
make any promise, guarantee, warranty, or representation, or to assume, create,
or incur any liability or other obligation of any kind, express or implied,
against or in the name of, or on behalf of, the other party, without the other
party’s prior written consent and approval.
 
9. SUBLICENSING AND ASSIGNMENT.
 

 
a.
Sublicensing. Licensor authorizes Licensee to grant sublicenses of the rights
granted to it hereunder to its subdistributors, contractors and other third
parties as reasonably necessary for Licensee to perform its obligations
hereunder.

 
 

 
b.
Assignment by Licensee. Except as provided for in Section 9.a. above or as
otherwise provided for in this Agreement, Licensee shall not have the right to
assign or otherwise transfer this Agreement and/or any rights acquired by
Licensee hereunder, except to an affiliate or in connection with a sale of all
or substantially all of its assets, or in connection with obtaining financing
for its business, without the prior written consent of Licensor, which consent
shall not be unreasonably withheld. As used herein, “affiliate” means any person
or entity directly or indirectly controlling or having the power to

 

8

--------------------------------------------------------------------------------


 
 

 
 
control, or controlled by or being under common control with another person or
entity. For this purpose, “control” means the direct or indirect possession of
power to direct or cause the direction of the management or policies of such
party, whether through ownership or stock or other securities, by contract or
otherwise. Ownership of more than fifty percent (50%) of the beneficial interest
of an entity shall be conclusive evidence that control exists.

 

 
c.
Assignment by Licensor; Right of First Refusal. Licensor shall not have the
right to assign or otherwise transfer this Agreement, including rights acquired
by Licensor under this Agreement to payments, to any third party other than
Licensee, without the prior written consent of Licensee, which consent shall not
be unreasonably withheld. Such assignment or transfer shall not be deemed
effective unless such assignee or transferee has agreed in writing to
acknowledge Licensee’s right hereunder and be bound by the terms and provisions
of this Agreement. In the event that Licensor shall at any time determine to
sell, assign or otherwise transfer all or part of Licensor’s rights with respect
to the Product or this Agreement, Licensor shall obtain a bona fide executed
written offer from the proposed transferee and shall submit an exact copy of
such offer to Licensee. Licensee shall have the right, exercisable by written
notice delivered to Licensor within sixty (60) days from the date of delivery of
an exact copy of such offer to Licensee, to purchase such rights and interests
for the price and on the terms and conditions contained in such offer, provided
that Licensee may substitute cash or its or its affiliates’ securities for any
form of payment proposed in such offer and shall not have less than ninety (90)
days to prepare for closing. If Licensee does not exercise the above-described
right of first refusal, Licensor may complete the sale to such purchaser
pursuant to and on the terms of such offer, provided that if the sale to such
purchaser is not completed within one hundred twenty (120) days after delivery
of such offer to Licensee or there is a material change in the terms of the
proposed transaction, Licensee shall again have the right of first refusal
herein provided.

 
10. NOTICES.
 
Any notice or communication permitted or required under this Agreement shall be
in writing and shall be delivered in person or by courier, or mailed by
certified or registered mail, postage prepaid, return receipt requested, and
addressed as set forth for the intended recipient in the first paragraph of this
Agreement, to the attention of the President of Licensee in the case of notices
delivered by Licensor to Licensee, or to such other address as shall be given in
accordance with this Section. If notice is given in person or by courier, it
shall be effective upon receipt; and if notice is given by mail, it shall be
effective five (5) business days after deposit in the mail.
 
11. ARBITRATION; GOVERNING LAW.
 

 
a.
Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement or the interpretation, breach, termination or validity thereof,
other than those for which injunctive relief is appropriate, shall be finally
settled in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) then obtaining, by a panel of three (3)
arbitrators. Each party shall have the right to appoint one (1) arbitrator from
the list of arbitrators supplied to the parties by the AAA, and the two (2)
arbitrators so appointed shall appoint the third. The parties may agree to a
single arbitrator in lieu of a panel of three arbitrators.

 

9

--------------------------------------------------------------------------------


 
 

 
 
The place of arbitration shall be Miami, Florida, U.S.A. and each party hereto
irrevocably consents and submits to the exclusive jurisdiction of such
arbitration panel in such venue. The language of the arbitration shall be in
English. The arbitrators shall determine the matters in dispute in accordance
with the internal laws of the State of Florida without reference to the
Convention on Contracts for the International Sale of Goods. The parties agree
that the award of the arbitrators shall be the sole and exclusive remedy between
them regarding any claims, counterclaims, issues or accountings presented or
pled to the arbitrators, that the award shall be made and shall be promptly
payable in U.S. dollars, free of any tax, deduction or offset, and that any
costs, fees or taxes instant to enforcing the award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include interest from the date of damages incurred for breach or
other violation of this Agreement, and from the date of the award until paid in
full, at a rate to be fixed by the arbitrators.

 

 
b.
Governing Law. This Agreement shall for all purposes be governed by and
interpreted in accordance with the laws of the State of Florida without
reference to its choice of law principles.

 
12. ATTORNEY’S FEES.
 
In the event that there is a default under this Agreement and it becomes
reasonably necessary for any party to employ the services of any attorney,
either to enforce or terminate this Agreement, with or without arbitration, the
non-defaulting party shall be entitled to collect from the defaulting party its
reasonable attorneys fees and such other costs and expenses as are incurred by
it in enforcing or terminating this Agreement.
 
13.  INTELLECTUAL PROPERTY PROTECTION; IMPROVEMENTS AND NEW PRODUCTS.
 

 
a.
Intellectual Property Protection. Licensee shall undertake commercially
reasonable efforts to seek and obtain patent protection for the Product in the
countries comprising the Territory on behalf of Licensor and Licensee shall bear
the expenses associated therewith. Licensee shall also be responsible at
Licensee’s expense for maintaining in force for the available patent term any
patents that are granted as a result thereof while this Agreement is in effect.
Licensor shall provide all necessary and/or requested cooperation, documentation
and assistance, including, without limitation, execution and delivery of oaths,
declarations, powers of attorney, affidavits, testimony and any other documents
or instruments that may be required or requested by Licensee in connection
therewith, as well as in connection with Licensee’s enforcement of such rights
against third parties.

 
 

 
b.
Improvements to the Product; New Inventions. In the event that Licensee, through
its employees or independent contractors, invents or causes to be invented any
improvements, refinements or modifications to the Product or new products
related to the Product, Licensee shall own all intellectual property and other
rights with respect thereto without a duty to account or any other duty to
Licensor with respect to same, and shall be entitled to commercialize and
exploit same as Licensee determines in its sole and absolute discretion only in
the Territory. Licensee shall communicate any improvements, refinements or
modifications to the Product or new products related to the Product (referred to
as “Product Improvements”), and Licensor shall be entitled to commercialize and
exploit such Product Improvements in all the other countries except the
Territory, as may be expanded from time to time, subject to the terms

 
 
 

10

--------------------------------------------------------------------------------



 

 
 
and conditions herein; and subject to a cross-licensing arrangement to be agreed
between Licensor to Licensee that will contain, among other terms and
conditions, provisions for a cross-licensing royalty payable by Licensor.

a      nd   
14. GENERAL PROVISIONS.
 

 
a.
Entire Agreement. The parties hereto have read this Agreement and agree to be
bound by all its terms. The parties further agree that this Agreement, together
with the stockholders agreement referred to in Section 1.b.(ii) above, shall
constitute the full, complete and exclusive statement of the Agreement between
them and supersedes all agreements, proposals, oral or written, and all other
communications between them relating to the subject matter of this Agreement.

 

 
b.
Modifications. No agreement changing, modifying, amending, extending,
superseding, discharging, or terminating this Agreement or any provisions hereof
shall be valid unless it is in writing and is dated and signed by duly
authorized representatives of the party against which enforcement is sought.

 

 
c.
Severability. Should any term or provision of this Agreement be finally
determined by an arbitration panel to be void, invalid, unenforceable or
contrary to law or equity, the offending term or provision shall be modified and
limited (or if strictly necessary, deleted) only to the extent required to
conform to the requirements of law and the remainder of this Agreement (or, as
the case may be, the application of such provisions to other circumstances)
shall not be affected thereby but rather shall be enforced to the greatest
extent permitted by law.

 

 
d.
Waiver. Failure of any of the parties hereto to enforce any of the provisions of
this Agreement or any rights with respect thereto or to exercise any election
provided for therein, shall in no way be considered a waiver of such provisions,
rights, or election or in any way to affect the validity of this Agreement. No
term or provision hereof shall be deemed waived and no breach excused, unless
such waiver or consent shall be in writing and signed by the party claimed to
have waived or consented. Any consent by any party to, or waiver of, a breach by
the other, whether express or implied, shall not constitute a consent or waiver
of, or excuse for any other, different or subsequent breach. All remedies herein
conferred upon any party shall be cumulative and no one shall be exclusive of
any other remedy conferred herein by law or equity.

 

 
e.
Currency; Days; Time of the Essence. All monetary amounts referred to herein are
in U.S. Dollars and all references to days mean calendar days. Time is of the
essence in the performance of each and every obligation and covenant imposed by
this Agreement.

 

 
f.
Binding Agreement. This Agreement shall be binding not only upon the parties
hereto, but also upon their respective successors, permitted assignees and in
the case of Licensor, his heirs.

 

 
g.
 Force Majeure. Neither Party shall be liable to the other party on account of
any loss, damage, or delay occasioned or caused by strikes, riots, fires and
floods, insurrection, terrorist attacks, war, the elements, embargoes, failure
of carriers, inability to obtain material or transportation facilities, acts of
God or of the public enemy, compliance with any law, regulation or other
governmental order, or any other causes beyond the control of either party
whether or not similar to the foregoing (“Force Majeure” or “Force

 

 

11

--------------------------------------------------------------------------------



          Majeure Event”). Every reasonable effort shall be made by the party
claiming Force Majeure to avoid delay or suspension of performance hereunder,
but neither party shall be required to do so in any manner in which such party
does not deem to be in its best interest in order to be able to perform its
obligations hereunder. As soon as practicable after occurrence of any Force
Majeure Event, the party claiming Force Majeure shall notify the other party in
writing of such Force Majeure Event and, to the extent possible, inform the
other party of the expected duration of the Force Majeure Event and the
performance to be affected by the suspension or curtailment under this
Agreement. After the termination of any Force Majeure Event, as soon as
practicable, the party claiming Force Majeure shall notify the other party in
writing of the termination of such Force Majeure Event and of the anticipated
timing of the resumption of performance.
 

 
h.
Expenses. Except as provided elsewhere in this Agreement, all of the legal,
accounting, and other miscellaneous expenses incurred in connection with this
Agreement and the performance of the various provisions of this Agreement shall
be paid by the party who incurred the expense. Licensee acknowledges and agrees
that it shall be responsible for all costs and expenses for preparing and filing
a PCT patent application for the Product in all the countries that agree to the
PCT (Patent Cooperation Treaty) in the name of the Licensor, to be executed by a
patent lawyer appointed by Licensee . Those costs are in addition to any
payments to be made hereunder by the Licensee..

 

 
i.
Survival. All covenants, agreements, representations, warranties, indemnities
and provisions of this Agreement which by their nature are intended survive the
termination of this Agreement (including, without limitation, Sections 3, 5,
6.d.-f., 7.a., 8-12, and 14) shall so survive after the effective date of
termination of this Agreement.

 

 
j.
Disclaimer of Warranties; Limitation of Liability. EXCEPT FOR THE WARRANTIES
EXPRESSLY PROVIDED HEREIN, NEITHER PARTY HERETO MAKES ANY WARRANTIES AND
DISCLAIMS ANY IMPLIED WARRANTIES OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
AGAINST INFRINGEMENT WITH REGARD TO THE PRODUCT OR THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER. EXCEPT FOR CLAIMS INVOLVING FRAUD OR OTHER WILLFUL
MISCONDUCT OR NEGLIGENCE, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY WITH
RESPECT TO ANY PUNITIVE, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES,
INCLUDING WITHOUT LIMITATION, LOST PROFITS ARISING OUT OF THE PERFORMANCE OF
NONPERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 
 

 
k.
Confidentiality. Each party acknowledges that it has in the past and may in the
future receive Confidential Information belonging to, and disclosed to it, by
the other party and/or its authorized representatives, and that all of the other
party’s Confidential Information is material and confidential and greatly
affects the goodwill and the effective and successful conduct of such party and
its business and operations, and that maintaining confidentiality of such
party’s Confidential Information is reasonably necessary to protect the
legitimate business interests of such party. Accordingly, each party hereby
agrees to receive all such Confidential Information provided by the other party
in strict confidence and that neither it nor any of its officers, directors,
representatives, employees or agents (including any consultants, subcontractors
or


 

12

--------------------------------------------------------------------------------


 
 

 
 
advisors) shall, at any time while this Agreement is in effect or thereafter,
directly or indirectly, divulge, reveal or communicate any such Confidential
Information to any person, firm, corporation or entity whatsoever, or use,
pursue or exploit any such Confidential Information for its own benefit or for
the benefit of others. Each party agrees not to infringe any of the other
party’s intellectual property or other rights in its Confidential Information,
and nothing herein shall be construed as expressly or impliedly granting a
license or right to use such Confidential Information by the other party except
with respect to the rights granted to Licensee with respect to the Product and
as otherwise expressly provided herein and/or as reasonably necessary for
Licensee to engage and utilize subcontractors for testing, manufacturing,
distribution, sale and other commercialization of the Product as contemplated
hereunder. Each party shall disclose to and enforce the confidentiality
provisions of this Agreement in writing with respect to all of its officers,
directors, representatives, employees or agents (including any consultants,
subcontractors or advisors), as applicable. The foregoing restrictions shall not
apply to Licensee to the extent that such information comprises the Product or
related technology after a patent application has been filed for the Product, or
to the extent that, with respect to either party, such information:

 
(i) is or becomes public knowledge (other than by breach of that restriction);
 
(ii) was obtained by the recipient party from a third party having the right to
disclose it, without the obligation to keep such information confidential;
 
(iii) was independently developed by the recipient party without the use of such
Confidential Information and without the participation of individuals who have
had access to such Confidential Information; or
 
(iv) is required to be provided by law, legal process (including subpoena, civil
investigative demand or similar process) or any regulatory authority; provided,
that the recipient party shall promptly notify the disclosing party in writing
so the disclosing party may seek a protective order and/or other motion to
prevent the production of such Information.
 
For purposes of this Agreement, “Confidential Information” means information
relating to a party hereto and its assets, operations, clients, and past,
present, and future businesses, including but not limited to know-how, drawings,
manuals, reports, formulae, algorithms, processes, trade secrets, computer
software, computer data bases, computer software documentation, research
products, inventions, technical data, specifications, designs, ideas, product
plans, research and development efforts, personal and customer information,
financial information, quotations, price lists, customer lists, business methods
and operations and marketing programs, all of which are proprietary with such
party and involve trade secrets, know-how, techniques, and combinations of known
information of a character regarded by such party as confidential, except as
otherwise provided above with respect to the Product.
 

 
l.
Further Assurances. Each party agrees to execute and deliver such other and
further documents and instruments as may be necessary to effectuate the intent
and purposes of this Agreement upon request by the other party.

 

 
m.
Construction; Counterparts. The headings used in this Agreement are for
reference purposes only and shall not be considered a part of this Agreement.
This Agreement may

 

13

--------------------------------------------------------------------------------


 
 
 

 
 
be executed in counterparts, each of which shall be deemed to be an original and
all of which shall constitute one and the same agreement. For the convenience of
the Licensor, a copy of this Agreement is being translated into Italian for
convenience of the parties. In the event of a conflict between this English
version and the Italian version, this English version shall govern and prevail.

 
IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed as of the Effective Date.
 


 
LICENSOR:
FERDINANDO PETRUCCI
 
 
LICENSEE:
H2Diesel, Inc., a Delaware corporation
/s/ Ferdinando Petrucci
 
/s/ Lee S. Rosen
Signature
 
Signature
         
Name: Lee S. Rosen
         
Title: President




 

14

--------------------------------------------------------------------------------



SCHEDULE A


Territory
 

 
A.
North America: United States of America, its possessions and territories
(including without limitation Puerto Rico), Canada and Mexico.

 
B.
Central America: Belize, Costa Rica, El Salvador, Guatemala, Honduras,
Nicaragua, Panama.

 
C.
Caribbean: Antigua & Barbuda, Aruba, Bahamas, Cayman Islands, Cuba (currently
subject to U.S. embargo), Dominica, Dominican Republic, Grenada, Guadeloupe,
Haiti, Jamaica, Martinique, St. Kitts & Nevis, St. Lucia, St. Vincent and the
Grenadines, Trinidad & Tobago, Turks & Caicos Islands, and Virgin Islands.



Option Territory



 
South America, excluding Paraguay: Argentina, Bolivia, Brazil, Chile, Colombia,
Ecuador, French Guiana, Guyana, Peru, Suriname, Uruguay and Venezuela.


